The judgment appealed from herein was rendered by the trial court February 4, 1921, and purported appeal filed in this court July 18, 1921. On August 27, 1921, defendants in error filed motion to dismiss on the ground that the purported case-made fails to show that it had ever been filed with the court clerk of the trial court, and more than six months having expired since the rendition of the judgment, the appeal cannot be perfected. Banks v. Watson, 40 Okla. 457, 139 P. 305; Gibbs v. Tanner, 43 Okla. 477, 143 P. 189; Wagnon v. Davison,79 Okla. 209, 192 P. 565.
The appeal is dismissed.
KANE, JOHNSON, MILLER, and KENNAMER, JJ., concur.